Citation Nr: 1757012	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-06 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from October 1963 to January 1968, to include service in the Republic of Vietnam (RVN). 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


FINDING OF FACT

A respiratory disability, to include COPD, is not etiologically related to the Veteran's active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disability, to include COPD, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his long-standing history of COPD was caused by his active service.  Specifically, the Veteran asserts that while in active service in a combat area, he was surrounded by heavy smoke for an elongated period of time due to a fire and that the exposure to such heavy smoke resulted in his respiratory disability. 

Service treatment records (STRs) are silent for any complaints of, treatment for, or a diagnosis of COPD.  However, the Veteran received treatment for an upper respiratory infection in December 1965, and infectious bronchitis in December 1966.  An X-ray conducted in December 1966 indicated that both bouts of sickness had resolved without residual and that the Veteran's lungs were normal upon clinical examination.  There were no further complaints, diagnosis, or treatment for any respiratory illness while the Veteran was in active service and his chest and lungs were noted to be clinically normal at the time of his separation examination.  

A review of the post-service medical evidence of record, while voluminous, shows no indication that the Veteran was treated for, or diagnosed with a lung disability until approximately July 2007 when he was diagnosed with COPD.  In fact, in September 1994, the Veteran underwent a chest imaging which showed that his upper lung zones were clear, and that pulmonary vascularity was within normal limits.  Once again in August 1997, imaging found that the lungs were clear, with no focal pulmonary infiltrates.  

In July 2007, the Veteran was seen by a private treatment provider after complaining of shortness of breath.  He was diagnosed with COPD.  In September 2007, chest radiographs were conducted which showed several pulmonary nodules.  The Veteran complained of shortness of breath and nocturnal gasping.  The Veteran denied any pervious airway disease.  The treatment provider noted that the Veteran had COPD resulting from prolonged tobacco abuse.  

After treatment, in October 2007, the Veteran's lungs were found to be clear with no acute disease noted.  The treatment provider noted that the Veteran admitted to smoking up to 2 packs of cigarettes per day for 42 years.  Later in November 2007, pulmonary function testing (PFT) was conducted which showed increased airway resistance, indicating a severe loss of functional alveolar capillary surface.  The treatment provider diagnosed emphysema.  In December of 2007, the Veteran was once again noted to have emphysema. 

In January 2014, the Veteran was afforded a VA examination.  The examiner confirmed a diagnosis of COPD.  The Veteran reported that he contracted bronchitis in December 1966 and was sent to a hospital where was treated with antibiotics for two weeks and placed on light duty for a couple of days and later released to full duty.  He stated that he had been coughing on and off since service and that he reported to the VA Medical Center (VAMC) in Wichita, Kansas in 1968 for bronchitis, and suffered a collapsed lung.  He also stated that he had been smoking since the age of 14, and by the age of 20 he was smoking two packs per day until he quit in 2007.  

The examiner opined that the Veteran's COPD was less likely than not incurred in or caused by his active service.  The examiner rationalized that after the Veteran's hospitalization in service, chest X-rays were conducted which were negative for any disability, and that his STRs were thereafter silent as to any respiratory complaints.  The examiner stated that an acute episode of bronchitis which occurred almost 45 years prior did not constitute a chronic respiratory condition.  The examiner further noted that infectious bronchitis was caused by exposure to a virus or bacteria and was typically self-limited, resolving over the short-term, while COPD was caused by noxious particles or gas, most commonly from tobacco abuse which triggered an abnormal inflammatory response in the lung.  The examiner stated that the primary risk factor for COPD development was chronic tobacco smoking, and that the Veteran's pulmonary function tests (PFTs) were most consistent with COPD secondary to tobacco use, adding that the Veteran smoked two packs of cigarettes per day for 45 years.  

The Board finds that the January 2014 VA opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Veteran has not submitted any medical opinions to the contrary.  In fact, the Veteran submitted medical records, specifically the record from September 2007, wherein the treatment provider related his COPD diagnosis to his prolonged tobacco abuse.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge, and asserted that he had been coughing since the incident that occurred in service.  The Veteran testified that he had worsening symptoms of COPD.  He also contended that his respiratory disability was due to active service, and that he had been seeking treatment for his breathing since his release from active service. 

The Board acknowledges that the Veteran is competent to report that he experiences breathing problems; however, while he is competent to report what happened in service and observable symptomatology since service, he is not competent to link his current diagnosis of COPD to his active service, or make a finding that his respiratory disability was therein incurred.  Opinions and findings of that nature require medical expertise and are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim of entitlement to service connection for a respiratory disability, to include COPD, is not warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, Vet. App. 49 (1990). 
 





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a respiratory disability, to include COPD, is denied.




____________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


